DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on September 1, 2021.  Claims 1-21 are pending in the case.  Claims 1 and 21 are the independent claims.  
This action is non-final.

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 7, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Desineni et al. (US 20170132024 A1) in view of Clark et al. (US 20160070446 A1).
With respect to claims 1 and 21, Desineni teaches a non-transitory, machine-readable medium storing instructions that, when executed by one or more processors, effectuate operations comprising a method (e.g. paragraph 0023, non-transitory computer-readable medium storing instructions including providing routing library; routing library including instructions), and the method, comprising: 
obtaining, with a computer system, a first message from a client computing device (e.g. paragraph 0013, receiving link; paragraph 0015, querying data server using unique identifier; paragraph 0051, link handler receives link and forwards to App A, where the link is received and handled by the routing library; paragraph 0063, user selecting link indicating specific deep state in App A; link is forwarded to link handler and passed to routing library; paragraph 0075, routing library consulting data server in response to receiving deep link; downloading necessary breadcrumb from data server; providing unique identifier; paragraph 0079, receiving link; paragraph 0093, routing library receiving link; link may be URI that conforms to specified scheme; paragraph 0095, accessing source of breadcrumbs such as data server via network; paragraph 0148, breadcrumbs that allow routing library to navigate to certain deeps states received in links or indicated by unique ID in the link; when indicated by unique ID, routing library may have to request the breadcrumb from a data server; paragraph 0150, requesting package of breadcrumbs from data server; routing library can request breadcrumbs of deep link individually; paragraph 0152, requesting breadcrumb from data server; i.e. a component within a computing device, such as an operating system including a link handler, receives a message including a link from another component such as a browser, and/or an external data server receives a message including the link or a unique ID extracted from the link from a client computing device); 
determining, with the computer system, a set of values based on the first message, wherein a first subset of values of the set of values is associated with a first navigation screen, and wherein a second subset of values of the set of values is associated with a second navigation screen (e.g. paragraph 0015, retrieving data structure based on unique identifier; querying data server using unique identifier; paragraph 0051, routing library parses the link; paragraph 0053, predetermined UI event sequence identified by link, including transitions from view A to view B to view C as shown in Fig. 2; paragraphs 0056-0060, UI event sequences to reach specific views of application; UI event sequence referred to as breadcrumb trail/breadcrumb; data store included in server 282 storing breadcrumbs for each app; each deep state of app associated with corresponding breadcrumb; access mechanisms define how deep states can be reached; link including or indicating breadcrumb corresponding to deep state; paragraph 0060, breadcrumb based URI; paragraph 0064, routing library receives contents of breadcrumb from parameters encoded within the link itself; link may include serialized encoding of each UI event in series leading to desired view; paragraph 0074, link referencing unique identifier, which routing library maps to breadcrumb; resolving URI to breadcrumb that reaches target/desired state from default state of App A; paragraph 0075, routing library consulting data server in response to receiving deep link; downloading necessary breadcrumb from data server; paragraph 0080, extracting breadcrumb from received link; paragraph 0094, URI processor extracts unique ID from link; unique ID used to index breadcrumb data store which stores, for each unique ID, breadcrumb including series of UI events to replay to reach corresponding state of app; paragraph 0148, deep state indicated by unique ID in link; when indicated by unique ID, routing library may have to request the breadcrumb from a data server; paragraph 0152, determining whether breadcrumb is included in URI; decoding data structure holding the breadcrumb from the URI; requesting breadcrumb from data server; breadcrumb returned; paragraph 0157, UI events replayed in series, desired deep link reached; paragraph 0158, breadcrumb organized according to data structure indicating UI events and breadcrumb data; ordered data structure including UI events to be replayed in order; i.e. a breadcrumb is identified based on the received link or a unique ID within the link (including as processed at a data server receiving the unique ID), where the breadcrumb includes a set of UI events and states identifying at least first and second UI views of an application such as a final/target view indicated by the deep link and at least one intermediate view prior to the final/target view); 
generating, with the computer system, a second message comprising the set of values (e.g. paragraph 0015, data server responds to query with first data structure; paragraph 0020, responding to query by looking up first data structure in data store according to unique identifier; paragraph 0075, downloading necessary breadcrumb from server; paragraph 0080, extracting breadcrumb and providing it to state machine; paragraph 0151, updating breadcrumb data store from data server; paragraph 0152, breadcrumb returned by data server; i.e. a message including the determined breadcrumb is created for subsequent sending); 
sending, with the computer system, the second message to the client computing device (e.g. paragraph 0015, data server responds to query with first data structure; paragraph 0075, downloading necessary breadcrumb from server; paragraph 0080, extracting breadcrumb and providing it to state machine; paragraph 0151, updating breadcrumb data store from data server; paragraph 0152, breadcrumb returned by data server; i.e. the determined breadcrumb is received, such as in a message from the data server, at the client device and/or at a component of the client device such as a state machine for subsequent processing); 
displaying, with the computer system, the second navigation screen based on the second subset of values (e.g. paragraph 0051, navigating to deep state indicated by the link; paragraph 0063, App A controlled by routing library to display the indicated deep state using the corresponding breadcrumb; paragraph 0083, replaying each UI event from breadcrumb; paragraph 0088, breadcrumb includes ordered series of UI events; paragraph 0090, verifying correct view is present after each UI event; paragraph 0130, replaying UI events from breadcrumb in order to reach specified state; paragraph 0153, replaying UI events, determining successful navigation to next view or updated current view; paragraph 0155, expected response is seen; i.e. using the breadcrumb data, including breadcrumb data received from the server, the system navigates to the screen indicated by the deep state/link and displays).
Desineni does not explicitly disclose:
updating, with the computer system, a navigation stack stored on the client computing device based on the set of values by inserting a value of the first subset of values before a value of the second subset of values in a sequence of the navigation stack;
wherein an interaction with a user interface element of the client computing device causes the client computing device to display the first navigation screen.
However, Clark teaches:
updating, with the computer system, a navigation stack stored on the client computing device based on the set of values by inserting a value of the first subset of values before a value of the second subset of values in a sequence of the navigation stack (e.g. paragraphs 0080-0082, system having ability to automatically generate history for the user based on data type; history generation used to ensure user has certain kinds of location in user’s history; this enables a user to jump directly into a location anywhere in the application via a deep link, and for the application to create an appropriate set of history for that user that simulates how they may have navigated there interactively; as shown in Fig. 13B, if user deep links directly to video such as from home page, the initial stack 1330 is simply from Home->MovieID->Movie Player; history generated by navigation router with history generation capabilities to provide modified stack 1334 containing Home->Genres->Comedy->MovieID->Movie Player; navigation back towards home is thus via a different navigation path than originally taken by the user; i.e. where an application navigation path to a deep linked location includes intermediate locations, which are skipped when jumping directly to the location via the deep link, these intermediate locations are inserted into the user’s navigation stack, where the target location of the deep link is analogous to a value of the second subset of values, and the intermediate navigation locations are analogous to a value of the first subset of values);
wherein an interaction with a user interface element of the client computing device causes the client computing device to display the first navigation screen (e.g. paragraph 0051, providing back button 446; whether such button appears depends upon whether there is a meaningful place to navigate back to if selected; paragraph 0073, back button selected at any level moves user up the stack; paragraph 0074, hierarchical stack navigation system, allowing lateral navigation, maintaining one item in same level of hierarchy, traversing back returns user to location for group above; paragraphs 0076-0077, describing navigation history using anchor concept, and using back button to return to previous pages; paragraph 0079, describing navigating backwards paragraph 0081, navigation back towards Home via different navigation path; i.e. following navigation path of navigation stack after inserting intermediate locations using backwards navigation results in navigation to and displaying a navigation screen which would be navigated to prior to the target screen if the user had navigated to the target screen using normal pathways through the navigation rather than jumping directly to it using the deep link).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Desineni and Clark in front of him to have modified the teachings of Desineni (directed to deep linking to mobile application states), to incorporate the teachings of Clark (directed to data-driven navigation and navigation routing, including using deep links) to include the capability to, when a user uses a deep link to jump directly to a target page/screen within an application (i.e. as taught by Desineni), generate navigation history including application page/screen locations the user would have traversed if the user had arrived at the target page/screen using standard/interactive methods via the application (i.e. as taught by Clark, where Desineni also teaches that this path can be found in the deep link itself) and 
With respect to claim 2, Desineni in view of Clark teaches all of the limitations of claim 1 as previously discussed, and Desineni further teaches wherein: 
obtaining the first message comprises obtaining the first message as a hypertext transfer protocol web request addressed to a uniform resource locator (e.g. paragraphs 0048-0049, links, such as URLs and URIs; protocols such as HTTP, HTTPS); 
the set of values comprises a sequence of identifiers of navigation destinations, the sequence of identifiers comprising a first destination identifier and a second destination identifier (e.g. paragraph 0053, predetermined UI event sequence identified by link, including events causing transitions from View A to View B and from View B to View C; paragraph 0056, UI event sequence referred to as breadcrumb trail composed of ordered sequence of individual breadcrumbs (UI events), referred to by the term breadcrumb; paragraph 0064, routing library receives contents of breadcrumb from parameters encoded within the link itself; link may include serialized encoding of each UI event in series leading to desired view; paragraph 0074, link referencing unique identifier, which routing library maps to breadcrumb; resolving URI to breadcrumb that reaches target/desired state from default state of App A; paragraph 0158, breadcrumb data encodes ordered data structure including UI events; i.e. the breadcrumb is determined based on received link/unique ID, where the breadcrumb includes a set of values corresponding to a sequence of navigation locations/events necessary to reach target view of deep link, including at least identifiers of a target/destination view and an intermediate view preceding the target/destination view); 
each respective destination identifier of the sequence of identifiers maps to a respective destination object comprising a respective constructor method (e.g. paragraph 0053, views A, B, and C; paragraphs 0101-0102, guide defining breadcrumb used to reach end state, and subsets of the guide define the breadcrumbs for intermediate states; each UI event associated with specific UI element, identified by unique ID; unique ID dictated by how UI elements are programmatically created when rendering the view; i.e. each UI event identified in breadcrumb is identified by a unique ID which is dictated by how UI element are programmatically created, analogous to a destination identifier mapped to an object comprising a constructor method (i.e. a method for programmatically creating UI elements)); 
the first navigation screen is associated with a first destination object identified by the first destination identifier (paragraph 0053, predetermined UI event sequence identified by link, including events causing transitions from View A to View B and from View B to View C; i.e. an intermediate view such as view A or view B within the navigation sequence identified by the breadcrumb; see also Fig. 2); 
the second navigation screen is associated with a second destination object identified by the second destination identifier (paragraph 0053, predetermined UI event sequence identified by link, including events causing transitions from View A to View B and from View B to View C; i.e. a destination/target view such as view C within the navigation sequence identified by the breadcrumb; see also Fig. 2); 
determining the set of values comprises determining the second destination identifier based on the uniform resource locator (paragraph 0064, routing library receives contents of breadcrumb from parameters encoded within the link itself; link may include serialized encoding of each UI event in series leading to desired view; paragraph 0074, link referencing unique identifier, which routing library maps to breadcrumb; resolving URI to breadcrumb that reaches target/desired state from default state of App A; i.e. the breadcrumb, which includes the desired/target state, is determined either directly from the contents of the link, or by using a unique ID encoded/referenced in the link); and 
displaying the second navigation screen comprises executing a constructor method of the second destination object (e.g. paragraph 0011, instantiating view; paragraph 0051, navigating to deep state indicated by the link; paragraph 0063, App A controlled by routing library to display the indicated deep state using the corresponding breadcrumb; paragraph 0083, replaying each UI event from breadcrumb; paragraph 0088, breadcrumb includes ordered series of UI events; paragraph 0102, UI elements are programmatically created when rendering the view; paragraph 0090, verifying correct view is present after each UI event; paragraph 0130, replaying UI events from breadcrumb in order to reach specified state; paragraph 0153, replaying UI events, determining successful navigation to next view or updated current view; paragraph 0155, expected response is seen; i.e. using the breadcrumb data, including breadcrumb data received from the server, the system navigates to the screen indicated by the deep state/link and displays, where UI elements of the rendered screen are programmatically created (analogous to executing a constructor method)).
Desineni does not explicitly disclose the navigation stack comprises an ordered sequence of values.  However, Clark teaches the navigation stack comprises an ordered sequence of values (e.g. paragraph 0073, maintaining hierarchically leveled stack; back button selected at any level moves user up the stack until home is reached; example stack shown in Fig. 12B; paragraph 0077, navigation stack including Home->Popular->Search->Result as shown in Fig. 13A; paragraph 0081, navigation stack with generated history including Home->Genres->Comedy->Movie ID->Movie Player as shown in Fig. 13B; i.e. where the navigation history stack includes an ordered series of navigation locations).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Desineni and Clark in front of him to have modified the teachings of Desineni (directed to deep linking to mobile application states), to incorporate the teachings of Clark (directed to data-driven navigation and navigation routing, including using deep links) to include the capability to, implement the navigation stack comprising an 
With respect to claim 3, Desineni in view of Clark teaches all of the limitations of claim 2 as previously discussed, and Desineni further teaches wherein: 
determining the set of values comprises determining a first subset of state values associated with the first destination identifier and a second subset of state values associated with the second destination identifier (e.g. paragraph 0101, operator’s interaction with app recorded to form a guide indicating how a state is reached; guide defines the breadcrumb used to reach the end state, and subsets of the guide define the breadcrumbs for intermediate states; paragraph 0126, storing fingerprint for each state which is a reduced representation of the components of a state; representation of visible objects; paragraph 0127, for each state of interest, determining breadcrumb to reach that state and storing; paragraph 0143, each state encountered along breadcrumb assumed to be target state; paragraph 0145, state immediately before final state; content/fingerprint from states also stored; paragraph 0158, breadcrumb includes fingerprint of expected state to verify that the correct final state is reached at the end of following the breadcrumb; i.e. for each state within a breadcrumb, a fingerprint defining the components of the state is also determined, such that an intermediate location/state may have a subset of values associated with it in the form of a fingerprint representing the components of that state and a final state may have a subset of values associated with it in the form of a fingerprint representing the components of that state); 
the first subset of values comprises the first subset of state values and the first destination identifier (e.g. paragraph 0101, subsets defining breadcrumbs for intermediate states; paragraph 0117, operator may flag state currently visible as a state of interest; paragraph 0119, making assumption that every state the operator navigated to should be a target state; paragraph 0126, storing fingerprint for each state which is representation of components of state; paragraph 0143, each state encountered along breadcrumb assumed to be target state; paragraph 0145, state immediately before final state; i.e. an intermediate state within a breadcrumb may have an associated fingerprint representing the components of that state, analogous to a first subset of values and first destination identifier); 
the second subset of values comprises the second subset of state values and the second destination identifier (e.g. paragraph 0101, breadcrumb to reach final state; paragraph 0117, operator may flag state currently visible as a state of interest; paragraph 0119, making assumption that every state the operator navigated to should be a target state; paragraph 0126, storing fingerprint for each state which is representation of components of state; i.e. a final state within a breadcrumb may have an associated fingerprint representing the components of that state, analogous to a second subset of values and second destination identifier); 
the first subset of state values comprises a first value of a user record (e.g. paragraph 0097, operator specifying which states of app should be deep-linkable; using input from operator to determine how to reach those deep states; paragraph 0101, operator’s interaction with app recorded to form guide defining breadcrumb; intermediate states; paragraph 0126, fingerprint includes reduced representation of components of the state, such as representation of visible objects; i.e. where a user’s interactions are recorded in order to generate the breadcrumb, including a sub-breadcrumb to reach an intermediate state, and the fingerprint for the intermediate state comprises values resulting from the user’s interactions in reaching that state, this is analogous to a first subset of state values (i.e. a fingerprint representing components/visible objects of an intermediate view) comprising a first value of a user record (i.e. recorded values resulting from interaction of a user corresponding to the intermediate view)); 
the second subset of state values comprises a second value of the user record (e.g. paragraph 0097, operator specifying which states of app should be deep-linkable; using input from operator to determine how to reach those deep states; paragraph 0101, operator’s interaction with app recorded to form guide defining breadcrumb; final state; paragraph 0126, fingerprint includes reduced representation of components of the state, such as representation of visible objects; i.e. where a user’s interactions are recorded in order to generate the breadcrumb, including breadcrumb to reach a final state, and the fingerprint for the final state comprises values resulting from the user’s interactions in reaching that state, this is analogous to a second subset of state values (i.e. a fingerprint representing components/visible objects of an final view) comprising a second value of a user record (i.e. recorded values resulting from interaction of a user corresponding to the final view, which is reached based on interaction subsequent to preceding intermediate views)); and 
displaying the second navigation screen comprises displaying the second navigation screen to display the second subset of state values (e.g. paragraph 0051, navigating to deep state indicated by the link; paragraph 0063, App A controlled by routing library to display the indicated deep state using the corresponding breadcrumb; paragraph 0083, replaying each UI event from breadcrumb; paragraph 0088, breadcrumb includes ordered series of UI events; paragraph 0090, verifying correct view is present after each UI event; paragraph 0130, replaying UI events from breadcrumb in order to reach specified state; paragraph 0153, replaying UI events, determining successful navigation to next view or updated current view; paragraph 0155, expected response is seen; paragraph 0158, breadcrumb includes fingerprint of expected state to verify that the correct final state is reached at the end of following the breadcrumb; i.e. using the breadcrumb data, including breadcrumb data received from the server, the system navigates to the screen indicated by the deep state/link and displays, where the screen of the final state can be verified using the fingerprint of the expected state and, therefore, includes a display of the corresponding components/values for the final state as defined in the fingerprint).
With respect to claim 4, Desineni in view of Clark teaches all of the limitations of claim 1, and Desineni further teaches wherein the set of values is a first set of values, the operations further comprising: 
determining whether the client computing device has a first application stored on the client computing device based on the first message (e.g. paragraph 0060, breadcrumb based access mechanism available when app already installed; receiving script that downloads and installs app; paragraph 0068, app that is not installed may be downloaded and installed; i.e. the system is capable of determining whether the application is installed (and therefore stored) on the client device and, if not, is further capable of obtaining and installing it, based on a deep link associated with the application); and 
in response to a determination that the client computing device has the first application stored on the client computing device, selecting the first set of values from a plurality of sets of values (e.g. paragraph 0058, access mechanisms defining how deep states can be reached; link including or indicating breadcrumb corresponding to deep state; other potential access mechanisms including native deep links, standard URLs, etc.; paragraph 0059, one of the available access mechanisms selected and provided; multiple access mechanisms provided, and client determines which access mechanism to use; choosing breadcrumb based access mechanism; paragraph 0060, breadcrumb based access mechanism available when app is already installed; i.e. where a plurality of different access mechanisms including the breadcrumb based access mechanism is analogous to a plurality of sets of values (different access mechanisms for the deep link) from which a first set of values is selected (the breadcrumb based access mechanism), when it is determined that the application is installed on the computing device (i.e. where selection of access mechanism can be based on device capability such as whether the application is installed and/or can be obtained and installed)), and 
wherein the second message causes the client computing device to update a stored sequence of navigation layers controlled by a navigation controller object of the first application (e.g. paragraph 0060, actuating deep link; paragraph 0079, checking whether app was launched as a result of external request for deep link access; paragraph 0080, extracting breadcrumb and providing it to state machine; paragraph 0083, state machine replays each UI event from the breadcrumb in series; paragraph 0088, breadcrumb includes ordered series of UI events; state machine sends each UI event to replay actuator; paragraph 0090, state machine verifies correct view is present after each UI event; i.e. where the second message includes the breadcrumb including a series of UI events defining intermediate views and a final view, and this breadcrumb is sent to a state machine which navigates the application, this is analogous to updating a stored sequence of navigation layers (i.e. the UI events and corresponding views) controlled by a navigation controller object of the first application (i.e. the state machine)).
With respect to claim 7, Desineni in view of Clark teaches all of the limitations of claim 1 as previously discussed, and further teaches wherein determining the set of values comprises: 
retrieving a record from a data store based on the first message (e.g. paragraph 0015, retrieving data structure based on unique identifier; querying data server using unique identifier; paragraph 0019, link includes unique identifier; retrieving first data structure based on unique identifier; paragraph 0020, looking up first data structure in data store according to unique identifier; paragraph 0057, data store storing breadcrumbs for each app; paragraph 0075, routing library consulting data server in response to receiving deep link; paragraph 0094, URI processor extracts unique ID from link; unique ID used to index breadcrumb data store which stores, for each unique ID, breadcrumb including series of UI events to replay to reach corresponding state of app; i.e. breadcrumb records are accessed on a data store based on a unique ID included in a link); 
obtaining a set of record values stored in the record (e.g. paragraph 0020, looking up first data structure in data store according to unique identifier; paragraph 0074, resolving unique identifier formed in URI to a breadcrumb which reaches desired state; paragraph 0075, downloading necessary breadcrumb from data server; paragraph 0148, requesting breadcrumb from data server; paragraph 0158, breadcrumb data structure including breadcrumb data encoding ordered data structure of UI events to be replayed in order, indicia to verify, and fingerprint of expected state to verify that the correct final state is reached at the end of following the breadcrumb; i.e. from the record of breadcrumbs, a specific breadcrumb corresponding to a specific deep link is obtained, where the specific breadcrumb includes a set of values); and 
determining the first subset of values and second subset of values based on the set of record values (e.g. paragraph 0053, predetermined UI event sequence identified by link, including transitions from view A to view B to view C as shown in Fig. 2; paragraphs 0056-0060, UI event sequences to reach specific views of application; UI event sequence referred to as breadcrumb trail/breadcrumb; data store included in server 282 storing breadcrumbs for each app; each deep state of app associated with corresponding breadcrumb; paragraph 0074, link referencing unique identifier, which routing library maps to breadcrumb; resolving URI to breadcrumb that reaches target/desired state from default state of App A; paragraph 0094, URI processor extracts unique ID from link; unique ID used to index breadcrumb data store which stores, for each unique ID, breadcrumb including series of UI events to replay to reach corresponding state of app; i.e. upon receiving the specific breadcrumb, the breadcrumb is utilized to determine the sequence of UI events leading to a final/target view, including values associated with an intermediate view (analogous to a first navigation screen) and values associated with a final view (analogous to a second navigation screen)).
With respect to claim 17, Desineni in view of Clark teaches all of the limitations of claim 1 as previously discussed and Clark further teaches wherein: 
the user interface element is a first user interface element (e.g. paragraph 0051, providing back button 446; whether such button appears depends upon whether there is a meaningful place to navigate back to if selected; paragraph 0073, back button selected at any level moves user up the stack; paragraphs 0076-0077, describing navigation history using anchor concept, and using back button to return to previous pages; paragraph 0079, describing navigating backwards paragraph; 0081, navigation back towards Home via different navigation path); 
a navigation stack value of the navigation stack is generated based on at least one value of the set of values (e.g. paragraph 0070, traversal forwards through a link creates a new entry in the navigation history; paragraph 0081, user deep-linking directly to location; initial stack including location; i.e. where a user utilizes a deep link to navigate to a target/final view/location, a value corresponding to that target/final view/location is placed on the navigation stack
the second navigation screen comprises a second user interface element that, when interacted with, removes the navigation stack value from the navigation stack (e.g. paragraph 0070, allowing for lateral navigation, which both adds new entry to history and removes the current link from the history; paragraph 0071, UI element enabling lateral navigation as shown in Fig. 12A; paragraph 0072, if user navigates laterally, back button still moves user up a hierarchical level (i.e. because corresponding lateral navigation locations are removed from the stack upon interacting with a UI element to perform lateral navigation); paragraph 0073, maintaining only one item per lateral level in stack; paragraph 0075, providing link to home or similar higher level location; this typically clears out existing history and starts the user over; i.e. providing either a lateral navigation UI element which, upon performing the lateral navigation, removes a previously-current location from the navigation history and/or providing a “home” UI element which, when interacted with, removes all navigation history; see Fig. 9, showing both lateral navigation UI elements 425-428 and home UI element 448 in addition to back UI element 446).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Desineni and Clark in front of him to have modified the teachings of Desineni (directed to deep linking to mobile application states), to incorporate the teachings of Clark (directed to data-driven navigation and navigation routing, including using deep links) to include, in addition to a “back” UI element which navigates the user from a current target/final page associated with a deep link (where the current target/final page is stored on the navigation stack as taught by Clark, and defined in the breadcrumb as taught by Desineni), a lateral UI element and a home UI element, where interaction with the lateral UI element will cause the value associated with the current target/final page to be removed from the navigation stack, and where interaction with the home UI element will cause all values to be removed from the navigation stack (as taught by Clark).  One of ordinary skill would have been motivated to perform such a modification in order to ensure that a user has certain locations in the user’s history, and to provide advantageous capabilities including changing program actions based upon changes to data or hierarchy rather than changing program code, and providing for straightforward peer and hierarchical navigation as described in Clark (paragraphs 0080, 0083).
updating, with the computer system, a navigation stack stored on the client computing device based on the set of values by inserting a value of e.g. paragraphs 0080-0082, system having ability to automatically generate history for the user based on data type; history generation used to ensure user has certain kinds of location in user’s history; this enables a user to jump directly into a location anywhere in the application via a deep link, and for the application to create an appropriate set of history for that user that simulates how they may have navigated there interactively; as shown in Fig. 13B, if user deep links directly to video such as from home page, the initial stack 1330 is simply from Home->MovieID->Movie Player; history generated by navigation router with history generation capabilities to provide modified stack 1334 containing Home->Genres->Comedy->MovieID->Movie Player; navigation back towards home is thus via a different navigation path than originally taken by the user; i.e. where an application navigation path to a deep linked location includes intermediate locations, which are skipped when jumping directly to the location via the deep link, these intermediate locations are inserted into the user’s navigation stack, where the target location of the deep link is analogous to a value of the second subset of values, and the intermediate navigation locations are analogous to a value of the first subset of values);
wherein an interaction with a user interface element of the client computing device causes the client computing device to display the first navigation screen (; paragraph 0074, hierarchical stack navigation system, allowing lateral navigation, maintaining one item in same level of hierarchy, traversing back returns user to location for group above;; i.e. following navigation path of navigation stack after inserting intermediate locations using backwards navigation results in navigation to and displaying a navigation screen which would be navigated to prior to the target screen if the user had navigated to the target screen using normal pathways through the navigation rather than jumping directly to it using the deep link).
With respect to claim 18, Desineni in view of Clark teaches all of the limitations of claim 1 as previously discussed, and Desineni further teaches wherein determining the set of values comprises steps for determining the set of values (e.g. paragraph 0015, retrieving data structure based on unique identifier; querying data server using unique identifier; paragraph 0051, routing library parses the link; paragraph 0053, predetermined UI event sequence identified by link, including transitions from view A to view B to view C as shown in Fig. 2; paragraphs 0056-0060, UI event sequences to reach specific views of application; UI event sequence referred to as breadcrumb trail/breadcrumb; data store included in server 282 storing breadcrumbs for each app; each deep state of app associated with corresponding breadcrumb; access mechanisms define how deep states can be reached; link including or indicating breadcrumb corresponding to deep state; paragraph 0060, breadcrumb based URI; paragraph 0064, routing library receives contents of breadcrumb from parameters encoded within the link itself; link may include serialized encoding of each UI event in series leading to desired view; paragraph 0074, link referencing unique identifier, which routing library maps to breadcrumb; resolving URI to breadcrumb that reaches target/desired state from default state of App A; paragraph 0075, routing library consulting data server in response to receiving deep link; downloading necessary breadcrumb from data server; paragraph 0080, extracting breadcrumb from received link; paragraph 0094, URI processor extracts unique ID from link; unique ID used to index breadcrumb data store which stores, for each unique ID, breadcrumb including series of UI events to replay to reach corresponding state of app; paragraph 0148, deep state indicated by unique ID in link; when indicated by unique ID, routing library may have to request the breadcrumb from a data server; paragraph 0152, determining whether breadcrumb is included in URI; decoding data structure holding the breadcrumb from the URI; requesting breadcrumb from data server; breadcrumb returned; paragraph 0157, UI events replayed in series, desired deep link reached; paragraph 0158, breadcrumb organized according to data structure indicating UI events and breadcrumb data; ordered data structure including UI events to be replayed in order; i.e. in order to determine the set of values as encapsulated by the breadcrumb, steps are performed, including analyzing the received link to determine either a breadcrumb structure within the body of the link or a unique identifier, performing a query, such as to retrieve the breadcrumb, from a local store or remote server, extracting the breadcrumb, etc.).
With respect to claim 19, Desineni in view of Clark teaches all of the limitations of claim 1 as previously discussed, and Desineni further teaches wherein generating the second message comprises steps for generating the second message (e.g. paragraph 0015, data server responds to query with first data structure; paragraph 0020, responding to query by looking up first data structure in data store according to unique identifier; paragraph 0075, downloading necessary breadcrumb from server; paragraph 0080, extracting breadcrumb and providing it to state machine; paragraph 0151, updating breadcrumb data store from data server; paragraph 0152, breadcrumb returned by data server; i.e. a message including the determined breadcrumb is created for subsequent sending based on the performance of steps such as receiving the link/unique id, performing a query/lookup in a data store to determine the breadcrumb, etc.).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Desineni in view of Clark, further in view of Hwang et al. (US 20200242303 A1).
With respect to claim 15, Desineni in view of Clark teaches all of the limitations of claim 1 as previously discussed.  Desineni and Clark do not explicitly disclose wherein the first message comprises geolocation data measured by the client computing device.  However, Hwang teaches wherein the first message comprises geolocation data measured by the client computing device (e.g. paragraph 0103, terminal measuring sensing information measured by GPS; paragraph 0191, deep link transmitted to second device as shown in Fig. 10; i.e. as shown in Fig. 10, the deep link 192 includes GPS data; paragraph 0206, user device gathering default deep link address for app; determining whether generating deep link requires GPS coordinate system information; if GPS coordinate system information is required, gather the user’s GPS location information and generating deep link; paragraph 0208, deep link related to particular service from app is generated and provided).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Desineni, Clark, and Hwang in front of him to have modified the teachings of Desineni (directed to deep linking to mobile application states) and Clark (directed to data-driven navigation and navigation routing, including using deep links), to incorporate the teachings of Hwang (directed to providing application lists associated with messages including deep links for listed applications) to include the capability to include, within the deep link provided in the message, geolocation data of the client device.  One of ordinary skill would have been motivated to perform such a modification in order to allow for producing a deep link to enable linking to a particular page of an app fitting the user’s intention as described in Hwang (paragraph 0010).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Desineni in view of Clark, further in view of Bailey et al. (US 10776444 B1).
With respect to claim 16, Desineni in view of Clark teaches all of the limitations of claim 1 as previously discussed.  Desineni and Clark do not explicitly disclose wherein determining the set of values comprises providing a neural network model with data of the first message to retrieve the set of values, wherein: 
an output of the neural network model comprises a set of identifiers, and wherein the set of identifiers identifies the first navigation screen and the second navigation screen; and 
determining the set of values based on the set of identifiers.
However, Bailey teaches wherein determining the set of values comprises providing a neural network model with data of the first message to retrieve the set of values (e.g. col. 4 lines 30-39, universal deep link including feature reference that describes a desired feature/function; col. 6 lines 24-26, in response to selectin of link in user interface, transmitting feature registry request to feature registry; col. 7 lines 28-30, using machine learning model to respond to the request; col. 8 lines 22-23, implementing machine learning in universal deep linking system; col. 9 lines 35-60, machine learning model taking inputs and providing outputs; machine learning model is a neural network; col. 10 lines 57-62, user device sending feature registry request, using machine learning model to respond to the request; user may have selected hyperlink related to obtaining credit score; col. 15 lines 56-62, receiving feature registry request generated by local device in response to user selection of hyperlinked content; i.e. a message indicating a deep link selected by a user may be processed using a machine learning model implemented as a neural network model in order to retrieve appropriate features in response), wherein: 
an output of the neural network model comprises a set of identifiers, and wherein the set of identifiers identifies the first navigation screen and the second navigation screen (e.g. col. 7 lines 28-30, machine learning model responding to the request; col. 7 lines 42-56, retrieving additional information on available features when responding to request; using data changes, insights, user actions feature priorities included in request to select, arrange, and assemble features for a response to the request; feature registry response comprising features; populating user interface with features; col. 10 line 63-col. 11 line , transmitting request to feature customization component to determine content/feature that is best suited to responding to the request; receiving response indicating the content/feature; col. 11 lines 36-43, transmitting response to feature registry request that includes the second credit score application feature, a link to the second credit score application, and/or location in memory of the second credit score application; transmitting instruction to user device to generate for display the second credit score application feature; col. 11 lines 57-66, universal deep linking system with feature registry; routing users to appropriate feature; providing dynamic route for linking features to user; col. 14 lines 50-56, selecting feature based on identity of user, information from user profile, and description of hyperlink content; feature both relevant to user and the hyperlinked content that was selected; col. 15 line 66-col. 16 line 5, generating for display the hyperlinked content in the user interface application, pre-fetching an initial feature; col. 16 lines 30-36, retrieving feature from location in memory; providing different formats of feature available, locating and retrieving available features; i.e. the machine learning/neural network model identifies a plurality of features, including hyperlinked content and a set of initial features, and a subsequent feature, to be returned to the user in response to the message indicating the deep link was selected); and 
determining the set of values based on the set of identifiers (e.g. col. 16 lines 37-59, filtering available features based on user identify, profile, and description of hyperlink; selecting customized feature for the user from filtered available features; selection based on criteria such as based on other customized features already populated in feature template; if first customized feature selected, selecting second customized feature based on it complementing and/or not being redundant; i.e. the features to be finally displayed in response to the user’s selection of the link are determined).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Desineni, Clark, and Bailey in front of him to have modified the teachings of Desineni (directed to deep linking to mobile application states) and Clark (directed to data-driven navigation and navigation routing, including using deep links), to incorporate the .
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Desineni in view of Clark, further in view of Sogani et al. (US 20170192766 A1).
With respect to claim 5, Desineni in view of Clark teaches all of the limitations of claim 1, and Desineni further teaches wherein the first message is addressed to a uniform resource locator comprising an internet domain identifier (e.g. paragraphs 0048-0049, links, such as URLs and URIs; protocols such as HTTP, HTTPS), wherein the set of values is a first set of values, the operations further comprising: determining whether the client computing device has a first application stored on the client computing device based on the first message (e.g. paragraph 0060, breadcrumb based access mechanism available when app already installed; receiving script that downloads and installs app; paragraph 0068, app that is not installed may be downloaded and installed; i.e. the system is capable of determining whether the application is installed (and therefore stored) on the client device and, if not, is further capable of obtaining and installing it, based on a deep link associated with the application).
Desineni and Clark do not explicitly disclose 
in response to a determination that the client computing device does not have the first application stored on the client computing device, determine whether the first message includes a permission value that matches a value stored on a set of permission values; and 
in response to a determination that the first message includes the permission value that matches the value stored on the set of permission values, obtaining a program code for lesser- memory application, wherein: 
a set of associated domains stored on the client computing device indicates that the lesser-memory application is associated with the internet domain identifier; and 
the second message comprises the program code for the lesser-memory application.
However, Sogani teaches
wherein the first message is addressed to a uniform resource locator comprising an internet domain identifier (e.g. paragraph 0046, hosting web server at specific URL and configuring the deep link library to register domain of URL with operating system; web server registered at domain quixey.io, initial deep link beginning with HTTP://quixey.io/, etc.; remainder of URL identifies target of deep link );
determining whether the client computing device has a first application stored on the client computing device based on the first message (e.g. paragraph 0043, determining information about installed apps; paragraph 0048, passing URL to deep link library, which can then query installed applications on mobile device and determine whether the app is installed; paragraph 0058, user actuating deep link; determining whether app indicated by deep link is installed; if not, control transfers 220);
in response to a determination that the client computing device does not have the first application stored on the client computing device, determine whether the first message includes a permission value that matches a value stored on a set of permission values (e.g. paragraph 0048, querying installed applications on device to determine whether app is installed and whether the app can be installed; paragraph 0054, if user device has acquired app, user device has deep link library; paragraph 0059, at 220, control determines whether web edition of app is available; if so at 224 determining whether web edition of app for particular state of deep link is high quality; if so transferring to 232; paragraph 0060, at 232, determining whether deep link can be created specific to web edition; i.e. as shown in Fig. 2, if, based on the application indicated by the deep link, it is determine that the app is not installed, the system determines whether an alternative method of accessing the deep link is viable and, therefore, permitted, such as when a web edition is available and high quality, and a deep link is available in the web edition; in addition, the system may determine whether it is permitted to install the app in the case that it is not installed; compare with paragraph 0271 of the specification of the instant application, indicating that the application identifier included in the web message itself may be a permission value, i.e. “web message includes the application identifier or another permission value…”); and 
in response to a determination that the first message includes the permission value that matches the value stored on the set of permission values, obtaining a program code for lesser- memory application (e.g. paragraph 0038, if relevant app not installed, opening website related to desired app state; paragraph 0040, deep link associated with code that attempts to follow deep link upon selection by user; paragraph 0045, if deep link library not installed, web programming code used to make best effort at following the deep link; paragraph 0047, web server responding with code that attempts to follow the deep link; code provided tailored to device, OS type, browser version, etc.; paragraph 0058, business rules for how to best handle deep link; paragraph 0060, deep link specific to web edition is available, opening URL in web browser, where URL may be same string as deep link or transformed version of original deep link; paragraph 0061, script or procedure call made to install app; app is installed and opened to state indicated by deep link; paragraph ; i.e. if the app is not installed and a high quality link to a web version is available and therefore permitted for use or if it is permitted to install the app, then program code is obtained, such as by accessing a portion of the web version of the app via the browser, or by obtaining and installing the app), wherein: 
a set of associated domains stored on the client computing device indicates that the lesser-memory application is associated with the internet domain identifier (e.g. paragraph 0060, deep link for web edition may be same as deep link; paragraph 0061, app installed; paragraph 0063, link handler receives links such as URLs, determines whether apps in registry has claimed particular domain that matches link; paragraph 0065, deep link library having registered specific scheme or domain for app; i.e. where the deep link for the web version of the app is identical to the original deep link, or where the app is installed and registered, and the computing device includes a set of domains associated with apps, the web version of the app (analogous to the lesser memory application) or the installed app may be associated with the domain identifier of the original message as indicated by the domains registered in the app registry); and 
the second message comprises the program code for the lesser-memory application (paragraph 0038, if relevant app not installed, opening website related to desired app state; paragraph 0040, deep link associated with code that attempts to follow deep link upon selection by user; paragraph 0045, if deep link library not installed, web programming code used to make best effort at following the deep link; paragraph 0047, web server responding with code that attempts to follow the deep link; code provided tailored to device, OS type, browser version, etc.; paragraph 0060, deep link specific to web edition is available, opening URL in web browser, where URL may be same string as deep link or transformed version of original deep link; paragraph 0061, script or procedure call made to install app; app is installed and opened to state indicated by deep link; i.e. the response message to original message requesting to open deep link may include program code which follows the deep link, such as to a web version of the application at the deep linked state (including code of the web version itself) or which includes the application for installation).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Desineni, Clark, and Sogani in front of him to have modified the teachings of Desineni (directed to deep linking to mobile application states) and Clark (directed to data-driven navigation and navigation routing, including using deep links), to incorporate the teachings of Sogani (directed to cooperative web-assisted deep link redirection) to include the capability to determine whether an application indicated by a requested deep link is installed on the requesting device and, if not, whether a 
With respect to claim 8, Desineni in view of Clark teaches all of the limitations of claim 1 as previously discussed, and Desineni further teaches the operations further comprising: 
determining whether the client computing device has a first application stored on the client computing device based on the first message (e.g. paragraph 0060, breadcrumb based access mechanism available when app already installed; receiving script that downloads and installs app; paragraph 0068, app that is not installed may be downloaded and installed; i.e. the system is capable of determining whether the application is installed (and therefore stored) on the client device and, if not, is further capable of obtaining and installing it, based on a deep link associated with the application);
sending the second message comprises sending a set of program code  (e.g. paragraph 0015, data server responds to query with first data structure; paragraph 0075, downloading necessary breadcrumb from server; paragraph 0151, updating breadcrumb data store from data server; paragraph 0152, breadcrumb returned by data server; i.e. the determined breadcrumb is received, such as in a message from the data server, at the client device and/or at a component of the client device such as a state machine for subsequent processing, where the breadcrumb itself identifies instructions for carrying out a sequence of user interface operations to reach the final/target state indicated by the deep link as previously discussed
displaying the second navigation screen comprises executing the set of program code (e.g. paragraph 0051, navigating to deep state indicated by the link; paragraph 0063, App A controlled by routing library to display the indicated deep state using the corresponding breadcrumb; paragraph 0080, extracting breadcrumb and providing it to state machine; paragraph 0083, state machine replays each UI event from the breadcrumb in series; paragraph 0088, breadcrumb includes ordered series of UI events);
executing the set of program code comprises executing a re-direction command to navigate from the first navigation screen to the second navigation screen (e.g. paragraph 0090, verifying correct view is present after each UI event; paragraph 0130, replaying UI events from breadcrumb in order to reach specified state; paragraph 0153, replaying UI events, determining successful navigation to next view or updated current view; paragraph 0155, expected response is seen; i.e. by executing the UI events in sequence to navigate through intermediate states to reach a final state, at least one of these UI events, such as UI events causing the displayed view to transition from an intermediate view to a final view, comprises a re-direction command to navigate from this intermediate view to the final view). 
Desineni does not explicitly disclose executing the re-direction command causes an update to a browser history of a web browser.  However, Clark teaches executing the re-direction command causes an update to a browser history of a web browser (e.g. paragraph 0036, browser is a suitable view host; paragraph 0070, traversal forwards through link creates new entry in navigation history; i.e. where each forward navigation event causes a history of the view host, such as a browser, to be updated).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Desineni and Clark in front of him to have modified the teachings of Desineni (directed to deep linking to mobile application states), to incorporate the teachings of Clark (directed to data-driven navigation and navigation routing, including using deep links) to include the capability to, when a forward navigation event occurs (i.e. such as a redirection from an intermediate view to a final view as taught by Desineni), update browser history of a web browser.  One of ordinary skill would have been motivated to perform such a modification in order to ensure that a 
Desineni and Clark do not explicitly disclose in response to a determination that the client computing device does not have the first application stored on the client computing device, obtaining a set of program code executable by a web browser of the client computing device.
However, Sogani teaches:
determining whether the client computing device has a first application stored on the client computing device based on the first message (e.g. paragraph 0043, determining information about installed apps; paragraph 0048, passing URL to deep link library, which can then query installed applications on mobile device and determine whether the app is installed; paragraph 0058, user actuating deep link; determining whether app indicated by deep link is installed; if not, control transfers 220);
in response to a determination that the client computing device does not have the first application stored on the client computing device, obtaining a set of program code executable by a web browser of the client computing device (e.g. paragraph 0038, if relevant app not installed, opening website related to desired app state; paragraph 0040, deep link associated with code that attempts to follow deep link upon selection by user; paragraph 0045, if deep link library not installed, web programming code used to make best effort at following the deep link; paragraph 0047, web server responding with code that attempts to follow the deep link; code provided tailored to device, OS type, browser version, etc.; paragraph 0058, user actuating deep link; determining whether app indicated by deep link is installed; if not, control transfers 220; paragraph 0059, at 220, control determines whether web edition of app is available; if so at 224 determining whether web edition of app for particular state of deep link is high quality; if so transferring to 232; paragraph 0060, deep link specific to web edition is available, opening URL in web browser, where URL may be same string as deep link or transformed version of original deep link; i.e. if the app is not installed and a high quality link to a web version is available then program code is obtained, such as by accessing a portion of the web version of the app via the browser), wherein: 
sending the second message comprises sending the set of program code (paragraph 0038, if relevant app not installed, opening website related to desired app state; paragraph 0040, deep link associated with code that attempts to follow deep link upon selection by user; paragraph 0045, if deep link library not installed, web programming code used to make best effort at following the deep link; paragraph 0047, web server responding with code that attempts to follow the deep link; code provided tailored to device, OS type, browser version, etc.; paragraph 0060, deep link specific to web edition is available, opening URL in web browser, where URL may be same string as deep link or transformed version of original deep link; i.e. the response message to original message requesting to open deep link may include program code which follows the deep link, such as to a web version of the application at the deep linked state (including code of the web version itself)); 
displaying the second navigation screen comprises executing the set of program code (e.g. paragraph 0060, opening URL in web browser, i.e. to web version of app at state indicated by deep link, by executing the corresponding code for the web version of the app in the browser); and 
executing the set of program code comprises executing a re-direction command to navigate from the first navigation screen to the second navigation screen (e.g. paragraph 0055, actuating deep link causes web redirection system to be accessed, which provides message with information on how best to follow the deep link and includes code; paragraph 0084, recognizing request indicates deep link library not installed on user device and returns deep link handling code; code determining app and forwarding deep link to app; paragraph 0087, web redirection message including access mechanisms; paragraph 0088, redirection message including business rules; paragraph 0098, receiving web redirection message including deep link handling code, code selects access mechanism included in redirection message and actuates the access mechanism; i.e. where the executed program code is received via redirection, executing it comprises executing a redirection command to navigate from a first screen (such as a screen from which the deep link is selected) to a final screen indicated by the deep link, according to specified access mechanisms and business rules provided in the redirection message including the program code).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Desineni, Clark, and Sogani in front of him to have modified the teachings of Desineni (directed to deep linking to mobile application states) and Clark (directed to data-driven navigation and navigation routing, including using deep links), to incorporate the teachings of Sogani (directed to cooperative web-assisted deep link redirection) to include the capability to determine whether an application indicated by a requested deep link is installed on the requesting device and, if not, whether a high quality deep link to the state in a web version can be followed, or whether the app can be installed, and to respond to the deep link request with program code which attempts to follow the deep link, such as code for navigating to the state in the web version of the application (including code corresponding to the state of the web version) or for installing an app to the device (including the code of the installed app), where the domain of the app as indicated by the deep link and the domain of the provided web version of the app (or other app) may be associated as indicated by a set of registered domains stored on the device.  One of ordinary skill would have been motivated to perform such a modification in order to provide the ability to open an app to a particular state using a method that is most likely to work as described in Sogani (paragraph 0061).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Desineni in view of Clark, further in view of Boudville (US 20170195397 A1).
With respect to claim 9, Desineni in view of Clark teaches all of the limitations of claim 1 as previously discussed.  Desineni and Clark do not explicitly disclose wherein: 
the client computing device is a first client computing device; 
the first message comprises data obtained from a second client computing device; 
the first subset of values comprises a first identifier associated with the first client computing device; and 
the second subset of values comprises a second identifier associated with the second client computing device.
However, Boudville teaches wherein:
the client computing device is a first client computing device (e.g. paragraph 0063, Fig. 2, Jane and her device 21, Bob and his device 23); 
the first message comprises data obtained from a second client computing device (e.g. paragraph 0055, device has id of app and also has network address of device running the app; paragraph 0056, Jane providing deep link to Bob; paragraph 0065, Jane’s app instance makes deep link using alias; paragraph 0066, sending deep link to Bob’s device; if devices are near each other, Jane’s device can make a barcode, like a QR code, of the deep link; barcode is shown on her device screen; his device has a camera which takes a photo of the barcode and decodes it; paragraph 0067, Bob’s device uses the deep link); 
the first subset of values comprises a first identifier associated with the first client computing device (e.g. paragraph 0067, Bob’s device goes to app server as part of usual startup; i.e. where, as discussed in paragraph 0064, as part of usual startup, Bobs device connecting to the app server will cause the app server to take his network address, record it, and map it to an alias, which is returned as discussed in paragraph 0065; i.e. based on a first deep link selected by Bob’s device, Bob’s device may connect to the app server using the deep link, and a first identifier associated with Bob’s device (his network address and alias) may be determined); and 
the second subset of values comprises a second identifier associated with the second client computing device (e.g. paragraph 0063, multiuser app, Jane is first user and wants to find second user, Bob; paragraph 0064, Jane’s app instance connecting to app server, which takes her network address, records on table and maps to alias xyz; paragraph 0065, Jane’s deep link uses alias provided by server; paragraph 0067, Bob’s device uses the alpha to install alpha (app); Bob’s device uploads the alias xyz; server replies with actual address of Jane; i.e. based on the deep link being selected by Bob’s device, Bob’s device may also provide the alias associated with the device the deep link was obtained from, such that the alias and corresponding network address of the other device may also be determined based on the deep link being requested).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Desineni, Clark, and Boudville in front of him to have modified the teachings of Desineni (directed to deep linking to mobile application states) and Clark (directed to data-driven navigation and navigation routing, including using deep links), to incorporate the teachings of Boudville (directed to app streaming and mobile deep links) to include the capability to receive a deep link at a first device from another device and request the deep link, where an identifier associated with the requesting device and an identifier associated with the device providing the deep link can both be determined based on the message requesting the deep from the requesting device.  One of ordinary skill would have been motivated to perform such a modification in order to provide ways deep links can enhance interactions between two mobile devices near each other as described in Boudville (paragraph 0042).
With respect to claim 10, Desineni in view of Clark, further in view of Boudville teaches all of the limitations of claim 9, and Boudville further teaches the operations further comprising determining whether the second identifier is identified by a set of user identifiers indicating an anomaly, wherein sending the second message to the client computing device comprises sending the second message to the client computing device in response to a determination that the second identifier is not identified by the set of user identifiers (e.g. paragraph 0144, determining that webpage or app containing linket is in a blacklist; sending query to Bob’s device, warning him and asking him to explicitly press yest to get the deep link associated with the linket; only if he does so will the deep link be downloaded to him; i.e. determining that the entity sharing the deeplink is on a blacklist and therefore not on a whitelist, and sending a message indicating such to the user requesting the deep link; alternatively, where the entity does not appear on a blacklist, the requester is permitted to access the deeplink and navigate to the desired state).

With respect to claim 11, Desineni in view of Clark, further in view of Boudville teaches all of the limitations of claim 9, and Boudville further teaches wherein obtaining the data from the second client computing device comprises obtaining the data from a visual marker displayed on the second client computing device  (e.g. paragraph 0055, device has id of app and also has network address of device running the app; paragraph 0056, Jane providing deep link to Bob; paragraph 0065, Jane’s app instance makes deep link using alias; paragraph 0066, sending deep link to Bob’s device; if devices are near each other, Jane’s device can make a barcode, like a QR code, of the deep link; barcode is shown on her device screen; his device has a camera which takes a photo of the barcode and decodes it; paragraph 0067, Bob’s device uses the deep link).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Desineni, Clark, and Boudville in front of him to have modified the teachings of Desineni (directed to deep linking to mobile application states) and Clark (directed to data-driven navigation and navigation routing, including using deep links), to incorporate the teachings of Boudville (directed to app streaming and mobile deep links) to include the capability to receive a deep link at a first device from another device and request the deep link, where an identifier associated with the requesting device and an identifier associated with the device providing the deep link can both be determined based on the message requesting the deep from the .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Desineni in view of Clark, further in view of Boudville, further in view of Boudville (US 20160239284 A1) (hereinafter “Boudville II”).
Desineni in view of Clark, further in view of Boudville teaches all of the limitations of claim 9.  Boudville further teaches that a deep link may be shared by bumping devices to obtain deep link via a collision server, and incorporates by reference US Patent Application 14/544,763, titled, “Deep linking of mobile apps by barcode, sound or collision” (e.g. paragraph 0034, 0082).  However, Desineni, Clark, and Boudville do not explicitly disclose that the first message is collected from a wireless communication device transmitting a signal at a frequency between 13 megahertz and 14 megahertz.  
However, Boudville II (which is the published version of US Patent Application 14/544,763) teaches that the first message is collected from a wireless communication device transmitting a signal at a frequency between 13 megahertz and 14 megahertz (e.g. paragraph 0210, using NFC or RFID wireless transmission method; mobile device having appropriate transmitter and receiver for method; paragraph 0238, using NFC or RFID to encode the DL (deep link); i.e. a the first device may obtain the deep link for subsequent request via NFC using appropriate hardware for doing so, where transmission using NFC are performed at a frequency between 13 and 14 megahertz as noted in the specification of the instant application, paragraph 0121, and also at, for example, https://www.cdw.com/content/cdw/en/articles/networking/rfid-vs-nfc.html, which notes that both RFID and NFC operate at 13/56 MHz).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Desineni, Clark, Boudville, and Boudville II in front of him to have modified the teachings of Desineni (directed to deep linking to mobile application states), Clark (directed to data-driven navigation and navigation routing, including using deep links), and Boudville (directed to app streaming and mobile deep links), to incorporate the .
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Desineni in view of Clark, further in view of Boudville II.
With respect to claim 13, Desineni in view of Clark teaches all of the limitations of claim 1 as previously discussed, and Desineni further teaches the operations further comprising: retrieving a record from a data store based on the first message (e.g. paragraph 0057, breadcrumbs provided to data server; data server includes data store that stores breadcrumbs for each app; paragraph 0074, downloading package of breadcrumbs from data server 282; paragraph 0075, consulting data server in response to receiving deep link; downloading necessary breadcrumb; paragraph 0094, breadcrumb data store 358 storing breadcrumb for each unique ID, which is used to index the data store; paragraph 0095, if breadcrumb data store 358 (on device) does not include breadcrumb, accessing source of breadcrumbs such as data server).
Desineni and Clark do not explicitly disclose:
obtaining a set of wireless signals from a second client computing device, wherein the first message comprises an identifier of the second client computing device; and 
sending a third message to the second client computing device, wherein the third message causes the second client computing device to display a record value of the record.
However, Boudville II teaches:
obtaining a set of wireless signals from a second client computing device (e.g. paragraph 0210, using NFC or RFID wireless transmission method; mobile device having appropriate transmitter and receiver for method; paragraph 0238, using NFC or RFID to encode the DL (deep link); i.e. a the first device may obtain the deep link for subsequent request via NFC or RFID wireless signal), wherein the first message comprises an identifier of the second client computing device (e.g. paragraph 0146, app makes DL (deep link); where app embeds an ID of the instance of the app and an ID of the choice of “+Watcher”; paragraph 0148, app instance started and loaded with the DL; this communicates with the server; server finds the id it made for Jane’s instance; i.e. the deep link provided by the second device, including by wireless signals, includes an ID of the instance of the app running on the second device (analogous to an identifier of the second client computing device), such that when the first device receiving the deep link requests the deep link (i.e. an a message requesting to access it), the identifier of the app instance (running on the second computing device) is included in the message requesting the deep link; see also paragraphs 0169-0172, describing similar creation of deep link on second device for handing off app state to another device, where the other/first device utilizes the deep link to access the game state of the app instance on the first device, and similar operations in the case of a single player app at paragraphs 0175-0176); and 
sending a third message to the second client computing device, wherein the third message causes the second client computing device to display a record value of the record (e.g. paragraph 0150, Jane resumes interacting with her instance; she does actions on her device, in tandem with data downloaded from the server; periodically these are uploaded to server, downloaded to Bob’s instance; Bob can look at his screen to see Jane’s actions; see also paragraph 0173, server sending farewell message to app, and paragraph 0176, server or first person’s app might record position before hand off; at a later time, first player might result play from the frozen position; i.e. after a second device provides a deep link allowing another device to access a shared app state, such as for a first device to watch app operations being performed on the second device, or to hand off the app state/operations from the second device to the first device, another message may be provided to the second device, such as a message to display content of the same app state (i.e. user resumes interacting with instance, or later resumes play from a frozen position), or a different app state (such as a farewell or success message indicating handoff or sharing has occurred), where such an app state is described by a deep link).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Desineni, Clark, and Boudville II in front of him to have modified the teachings of Desineni (directed to deep linking to mobile application states) and Clark (directed to data-driven navigation and navigation routing, including using deep links), to incorporate the teachings of Boudville II (directed to deep linking of mobile apps by barcode, sound, or collision) to include the capability to receive a wireless signal including a deep link at a first device from another device and request the deep link, where the message requesting the deep link from the requesting device includes an identifier associated with the app instance on the other device, and where an additional message is sent to the other device causing the display of an app state (i.e. where the app state is reached based on a deep link, as taught by both Desineni and Boudville II, where breadcrumbs associated with and/or describing the deep links are described by breadcrumbs in a data store as taught by Desineni, such that displaying the app state results in a display of a value in the data store, such as a target app state as described in the breadcrumb/deep link).  One of ordinary skill would have been motivated to perform such a modification in order to provide multiuser interactions in an app using only a few manual steps as described in Boudville II (paragraph 0132).
With respect to claim 14, Desineni in view of Clark teaches all of the limitations of claim 1 as previously discussed, and Desineni further teaches wherein the client computing device is a first client computing device, the operations further comprising: 
obtaining a third message from a second client computing device, wherein the first message and the third message are both addressed to a shared uniform resource locator (e.g. see paragraphs 0013, 0015, 0051, 0063, 0075, 0079, 0093, 0095, 0148, 0150, and 0152 as previously cited regarding obtaining the first message; paragraph 0046, app provided via digital distribution platform for distribution to end users; paragraph 0097, operator interaction with app of interest; operator specifying states of app which should be deep linkable, providing input to determine how to reach those deep states; operator can be administrator of offline analysis system, agent of app developer, etc.; paragraph 0099, using simulator; paragraph 0100, using physical device instead of simulator; operator progressing to state of interest for which deep linking is desired; extrapolating to find similar/parallel actions corresponding to other states of interest; paragraph 0125, detecting that state of interest has already been reached by following a different breadcrumb; paragraph 0128, deep linking functionality for users of app; i.e. there are a plurality of users of the app, which may request a same URL/URI of a deep link via respective messages from respective user devices; in addition, operator and simulator devices also access the location of the deep link for testing and link defining purposes); 
determining a second set of values based on the second message, wherein a third subset of values of the second set of values corresponds with a third navigation screen, and wherein the second set of values comprises the second subset of values (e.g. paragraph 0015, link includes unique ID; retrieving data structure based on unique ID; paragraph 0041, intermediate states in navigating to deep state of interest; paragraph 0074, unique ID mapped to breadcrumb; paragraph 0101, guide defines breadcrumb used to reach end state, subsets of the guide define breadcrumbs for intermediate state; paragraph 0125, state of interest reached by following different breadcrumbs; selecting breadcrumb having fewest view changes; i.e. where a breadcrumb is determined based on the deep link provided in the message, and the breadcrumb includes data identifying a plurality of intermediate states/views, or where there are multiple different breadcrumbs for reaching the same target state, a set of values associated with a second navigation screen (i.e. a final view state that the breadcrumb leads to) and a set of values corresponding to a third navigation screen (i.e. another intermediate view/state preceding the final view state) are both determined by the process of determining the breadcrumb (i.e. since the breadcrumb includes data identifying both the plurality of intermediate states/views and the final state/view)); 
generating a fourth message comprising the second set of values (e.g. paragraph 0015, data server responds to query with first data structure; paragraph 0020, responding to query by looking up first data structure in data store according to unique identifier; paragraph 0075, downloading necessary breadcrumb from server; paragraph 0080, extracting breadcrumb and providing it to state machine; paragraph 0151, updating breadcrumb data store from data server; paragraph 0152, breadcrumb returned by data server; i.e. a message including the determined breadcrumb is created for subsequent sending; i.e. the breadcrumb, which may include values associated with a plurality of intermediate states/views and a final state/view of the application for reaching the deep link, may be provided in a fourth message, such as a message to the client computing device); and 
sending the fourth message to the client computing device (e.g. paragraph 0015, data server responds to query with first data structure; paragraph 0075, downloading necessary breadcrumb from server; paragraph 0080, extracting breadcrumb and providing it to state machine; paragraph 0151, updating breadcrumb data store from data server; paragraph 0152, breadcrumb returned by data server; i.e. the determined breadcrumb is received, such as in a message from the data server, at the client device and/or at a component of the client device such as a state machine for subsequent processing).
Desineni does not explicitly disclose wherein the fourth message causes the second client computing device to display the second navigation screen.  However, Boudville II teaches wherein the fourth message causes the second client computing device to display the second navigation screen (e.g. paragraph 0145, adding watcher to view user interacting with app, returning deep link; paragraph 0147, other user device scans, decodes deep link, starts deep linker; paragraph 0148, other device’s app instance associated with sharing device’s app instance; paragraph 0150, resuming interacting with instance at sharing device; as user does actions on her device, these are batched and uploaded to the server, and then downloaded to the other device’s app instance; he can look at his screen to see Jane’s actions; i.e. where the second device app instance is linked to the first device’s app instance, and the fourth message (i.e. responding to the deep link request by the first device) causes the second navigation screen to be displayed (i.e. by navigating to the target screen associated with the deep link), this second navigation screen will also be displayed on the second device since the user’s actions on the first device are viewable on the second device).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Desineni, Clark, and Boudville II in front of him to have modified the teachings of Desineni (directed to deep linking to mobile application states) and Clark (directed to data-
Desineni and Boudville do not explicitly disclose wherein the fourth message causes the second client computing device to update a second navigation stack stored on the second client computing device based on the second set of values.  However, Clark teaches wherein the fourth message causes the second client computing device to update a second navigation stack stored on the second client computing device based on the second set of values (e.g. paragraph 0070, traversal forwards through a link creates a new entry in the navigation history; paragraphs 0080-0082, system having ability to automatically generate history for the user based on data type; history generation used to ensure user has certain kinds of location in user’s history; this enables a user to jump directly into a location anywhere in the application via a deep link, and for the application to create an appropriate set of history for that user that simulates how they may have navigated there interactively; as shown in Fig. 13B, if user deep links directly to video such as from home page, the initial stack 1330 is simply from Home->MovieID->Movie Player; history generated by navigation router with history generation capabilities to provide modified stack 1334 containing Home->Genres->Comedy->MovieID->Movie Player; navigation back towards home is thus via a different navigation path than originally taken by the user; i.e. where an application of a second client computing device is caused to be traversed to a target location/view associated with a deep link, the intermediate locations traversed in order to reach the target location may be added to a navigation stack at the second device as they are traversed and/or history including the intervening locations may be generated).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Desineni, .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Desineni in view of Clark, further in view of Livshits et al. (US 20110219357 A1).
With respect to claim 6, Desineni, in view of Clark, further in view of Sogani teaches all of the limitations of claim 5 as previously discussed.  Desineni, Clark, and Sogani do not explicitly disclose wherein the lesser-memory application is less than 4 megabytes when transferred via the second message.  However, Livshits teaches wherein the lesser-memory application is less than 4 megabytes when transferred via the second message (e.g. paragraph 0002, sophisticated web applications configured to transmit over one megabyte of uncompressed source code from server to client, where code is executed by application running on client; paragraph 0046, compressing representation of source code, placing in file suitable for transmission over network connection; i.e. where a web application is provided in a message, it may be compressed to a size suitable for network transmission, where a size of 1 megabyte or less is desirable as indicated in paragraph 0002 (implying that transmitting over one megabyte of code may require a user to wait and result in an unresponsive experience)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Desineni, Clark, Sogani, and Livshits in front of him to have modified the teachings of Desineni (directed to deep linking to mobile application states), Clark (directed to data-driven navigation and navigation routing, including using deep links), and Sogani (directed to cooperative web-assisted deep link redirection, including to web versions of applications referenced in deep links), to incorporate the teachings of Livshits (directed to compressing web application source code written in a scripting language for transmission over a network) to include the capability to compress the size of the application transmitted via the second message (i.e. the web application of Sogani) to be less than 4 megabytes (i.e. such as to a size of 1 megabyte or less).  One of ordinary skill would have been motivated to perform such a modification in order to reduce application responsiveness issues resulting from bottlenecks, by compressing executable code as described in Livshits (paragraphs 0002-0003).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Desineni in view of Clark, further in view of Sogani, further in view of Hwang, further in view of Boudville, further in view of Boudville II, further in view of Livshits.
With respect to claim 20, Desineni in view of Clark teaches all of the limitations of claim 1 as previously discussed.  Claim 20 further recites additional limitations which are substantially similar to those recited in claims 2-17.  Therefore, claim 20 is rejected under the combined teachings of Desineni in view of Clark, further in view of Sogani, further in view of Hwang, further in view of Boudville, further in view of Boudville II, further in view of Livshits, as each reference is cited and applied above with respect to the parallel limitations of claims 2-17, with the references respectively being combined for the motivations as provided above with respect to the parallel limitations of claims 2-17.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179